DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I and Species I claims 1-2 and 6-9 in the reply filed on 12/09/2021 is acknowledged.
Claims 3-5 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    563
    740
    media_image1.png
    Greyscale

Claim 1-2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raschke et al. US 2017/0294326 A1 in view of Pasiecznik, Jr. US 5,642,054.
With regards to claim 1, Raschke (Fig. 5) discloses a pod for transporting reticles comprising: a cover 128; and an inner base plate 204 configured to cooperate with the cover to establish a space for mounting a reticle, the inner base plate including a hole 232 having a perimeter, a first flange (shown above) extending inward from the perimeter and having a mounting surface, a second flange (shown above) extending inward from the perimeter, and a window 
	Raschke discloses a window assembly but it does not specifically disclose the window assembly includes a seal contacting the outer or side planar surface of the transparent plate and configured to contact the perimeter of the hole and to seal an interface between the window assembly and the hole.
	However Pasiecznik, Jr. teaches that it was known in the art to have a window assembly that includes a transparent plate 72, a seal 82 and retainer 74 configured to contact the second flange and to retain the seal and transparent plate within a hole. (Col 13:19-25)
	The inventions of Raschke and Pasiecznik, Jr. are both drawn to the field of containers that are capable of holding sensitive items. Each include a window assembly that is used to view substrates. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the window assembly in Raschke by providing a seal as taught by Pasiecznik, Jr. for the purposes of providing a better seal between the housing (base) and the window.



	With regards to claim 6, Raschke discloses the transparent plate is a rounded rectangle.

With regards to claim 7, Raschke in view of Pasiecznik, Jr. inherently disclose the retainer (284; Raschke) is configured to contact the second flange (shown above) and to removably retain the seal (82; Pasiecznik, Jr.) and transparent plate (Raschke; 236) within the hole.

With regards to claim 8, Raschke discloses the inner base plate 204 is formed with a notched recess 240 to facilitate removal of the window assembly with a tool and an undercut area at the perimeter to receive the retainer.

With regards to claim 9, Raschke discloses the transparent plate 236 is configured to facilitate viewing of a reticle supported on the inner base plate from outside the pod.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736